Citation Nr: 0911564	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-02 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including due to Agent Orange exposure.

2.  Entitlement to service connection for low back injury 
residuals.

3.  What evaluation is warranted for a tinea versicolor from 
December 6, 2002?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder



INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision entered in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

An August 2004 letter informed the Veteran the local hearing 
he requested was scheduled for September 23, 2004.  In a 
letter dated in September 2004, he withdrew his request for 
the hearing.  See 38 C.F.R. § 20.702 (2008).  A written 
synopsis of his informal conference with a Decision Review 
Officer is of record in the claims file.

In June 2007, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO addressed the additional 
development directed, granted an initial compensable 
evaluation of 10 percent for the skin disorder, continued to 
deny the low back claim, and returned the case to the Board 
for further appellate review.  In light of VA's then ongoing 
appeal of the United States Court of Appeals for Veterans 
Claims decision in Haas  v. Nicholson,  20 Vet. App. 257 
(2006), and the Secretary's stay pending resolution of the 
appeal, see Chairman's Memorandum 01-06-24 (September 21, 
2006), the AMC, as did the Board, did not address the 
Veteran's claim for service connection for diabetes mellitus 
secondary to Agent Orange exposure.

As will be discussed in detail below, the Secretary's stay 
has been lifted, and VA may now consider claims based on 
claimed herbicide exposure in the territorial waters of 
Vietnam.  Thus, the Board will decide the issue in the 
decision below.

For the reasons discussed in the REMAND portion of the 
document below, the issue of entitlement to service 
connection for low back injury residuals is again REMANDED to 
the RO via AMC.

The Board received the Veteran's application for Vocational 
Rehabilitation (VA Form 28-1900) in March 2009.  This matter 
has not been considered by the RO, much less denied and 
timely appealed to the Board.  So, it is referred to the RO 
for appropriate action, as the Board does not currently have 
jurisdiction to consider it.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) (the Board does not have jurisdiction of an 
issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that diabetes mellitus is not related to an in-service 
disease or injury.

2.  For the period prior to September 29, 2008, the Veteran's 
tinea versicolor was not manifested on at least 5 percent of 
exposed areas or on at least 5 percent of the entire body.

3.  Since September 29, 2008, the Veteran's tinea versicolor 
has not been manifested by involvement of at least 20 percent 
of exposed areas or involvement of at least 20 percent of his 
entire body.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137 5103, 5103A, 5107(b) (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309(a), (e) (2008).

2.  The requirements are not met for an initial compensable 
evaluation for tinea versicolor for the period prior to 
September 29, 2008, or an initial evaluation higher than 10 
percent for the period beginning on September 29, 2008.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic 
Code 7806-7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

As concerns the service connection claim, the requirements of 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126, have been met.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  VA notified the veteran in December 2002 of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  Pursuant to the Board's remand, a 
July 2007 AMC letter reiterated that advice and also provided 
adequate notice of how disability ratings and effective dates 
are assigned in the event service connection is granted.  
Thus, all notice requirements have been met and, in light of 
the remand and the de novo review of the claims by the AMC, 
as noted in the December 2008 supplemental statement of the 
case, any timing-of-notice error was fully cured and rendered 
harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  He was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting him that 
reasonably affects the fairness of this adjudication.  See  
38 C.F.R. § 3.159(c).  Thus, the Board may address the merits 
of the appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and diabetes becomes manifest to a 
degree of 10 percent within one year from date of separation 
from active duty, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 
3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).

Analysis

As noted above, following the decision in Haas, the Board 
stayed certain claims which theorized entitlement to service 
connection based on herbicide exposure that were filed by 
personnel who served in the territorial waters, but not on 
the land mass, of the Republic of Vietnam.  See Chairman's 
Memorandum No. 01-06-24.  Haas was subsequently reversed by 
the United States Court of Appeals for the Federal Circuit, 
and in January 2009, the United States Supreme Court denied a 
petition for further review.  Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).

The Board finds that, in light of the Veteran's asserted 
basis of entitlement and the posture of the evidence of 
record, the record is sufficiently developed for a decision 
on the merits.  Hence, his claim may now be addressed.

Direct and Presumptive Basis.

In addition to service connection on a direct basis, the 
Veteran may also claim service connection for diabetes 
mellitus on a presumptive basis as a chronic disease.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309(a).  Service treatment 
records are entirely negative for any entries related to 
complaints, findings, or treatment for, diabetes-related 
symptoms.  The June 1976 Report Of Medical Examination For 
Release From Active Duty notes tests for sugar were negative.  
There is no evidence of complaints of or treatment for 
diabetes within one year of the Veteran's release from active 
service and-indeed, the Veteran does not make such as 
assertion.  Medical records associated with the claims file 
note his diagnosis of diabetes mellitus in January 1998, some 
20+ years after his active service.

There is no evidence amongst the medical records of any of 
the Veteran's medical care providers indicating, commenting, 
or opining, that his adult onset diabetes mellitus is 
causally linked with his active service.  Thus, there is no 
factual basis for service connection on a direct basis or a 
presumptive basis as a chronic disease, as the preponderance 
of the evidence is against both of these bases.  38 C.F.R. 
§§ 3.303, 3.307, 3.309(a).

Claimed Herbicide Exposure.

In general, VA laws and regulations provide that a veteran 
who, during active military, naval, or air service, served on 
the land mass of the Republic of Vietnam during the Vietnam 
war, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  
Service in Vietnam also includes service in the waters off 
shore or other locations, if the claimant's service included 
duty or visitation to Vietnam.  38 C.F.R. § 3.313.  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he served on the land mass of the Republic of Vietnam, or had 
duty or visitation to Vietnam during the war.  38 C.F.R. § 
3.307.  For these Vietnam war veterans, diseases associated 
with exposure to certain herbicide agents will be presumed to 
have been incurred in service even though there is no 
evidence of that disease during the period of service at 
issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  
Diabetes mellitus is among the diseases deemed associated to 
herbicides exposure.  See 38 C.F.R. § 3.309(e).

Presumed exposure, however, is not the only method by which a 
Veteran may seek service connection for Agent Orange 
exposure.  The United States Court of Appeals for the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the 
presumption is not the sole method by which an applicant may 
show causation, and thereby establish service connection.

The Veteran served in the United States Marine Corps.  He 
asserts two bases in his Notice of Disagreement for his 
claimed exposure to Agent Orange: 1) "My ship" was part of 
a brigade that transported Marines and equipment to and from 
the war zone; and 2), his duties included washing and 
maintenance of aircraft and equipment that had been exposed 
to Agent Orange.  He also postured that, since many Marines 
who served ashore in Vietnam returned to the ship, "in 
theory," everyone on the ship was exposed to residuals of 
Agent Orange.

Initially, the Board rejects out of hand the last assertion, 
as it is purely speculative.  In his Substantive Appeal (VA 
Form 9), the veteran noted his DD Form 214 did not note that 
he served in Vietnam.  The Board notes the subtlety in the 
Veteran's notation; he does not explicitly assert that he 
served in Vietnam-only that his DD Form 214 does not record 
Vietnam service.  The RO inquired of the National Personnel 
Records Center as to whether the Veteran served in Vietnam, 
and in January 2003, the Center advised there was no evidence 
that he ever served in Vietnam.  The sole decoration noted on 
the Veteran's DD Form 214 is the National Defense Service 
Medal.

A close reading of the Veteran's written submissions reveals 
he does not actually assert service in Vietnam or that he 
ever set foot ashore in Vietnam.  His service treatment 
records note foreign service in Okinawa, Japan.  Japan, of 
course, is not Vietnam.  In a September 2008 statement, he 
asserts he served aboard the USS Duluth for six months during 
the Vietnam War while the vessel was at Okinawa from August 
1974 to May 1975.  While the Veteran asserts that a "Marine 
operation" handled equipment and materials that came in 
direct contact with Agent Orange, he does not specify how.  
It is noteworthy that his statement does not assert the USS 
Duluth was in and out of the waters of Vietnam, or that 
embarked personnel, to specifically include himself, ever 
visited Vietnam.  

The Board finds no support whatever for the Veteran's 
assertions, as the probative evidence of record shows his 
recall to be unreliable if not incredible.  First, while the 
service treatment records note his assignment to the 3rd 
Marine Regiment in Okinawa, there are no notations of any 
ship board duty.  Second, even assuming that the appellant 
did serve on the Duluth there is no evidence that the 
appellant went ashore and served on the land mass of Vietnam.  
Finally, there is no independent evidence which rebuts the 
finding of the National Personnel Records Center that the 
appellant did not serve in Vietnam.  

The preponderance of the evidence refutes the Veteran's 
assertions.  There is no factual basis for service connection 
on the basis of presumed Agent Orange exposure or direct 
evidence that shows Agent Orange exposure.  The Veteran 
asserts he is personally convinced his diabetes mellitus is 
causally linked to Agent Orange exposure from contaminated 
equipment.  In addition to the fact that the only evidence in 
support of this source of exposure is his disproved 
assertion, there is no evidence he has the requisite medical 
training to render an opinion of medical linkage.  Thus, his 
lay opinion is not competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).  Further, as noted, there simply is no 
evidence he was exposed to material or equipment that was in 
Vietnam.  

Without competent evidence linking the appellant's diabetes 
to service, entitlement to service connection must be denied. 

Increased Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's skin disorder.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 
At 126.

Service treatment records note the Veteran's treatment for a 
rash.  The March 2003 VA examination report notes the Veteran 
told the examiner his skin disorder waxed and waned and never 
completely resolved, but he had never been treated by a 
dermatologist.  He had used an unknown cream in the past, and 
he noted that his disorder was almost completely resolved at 
the time of the examination.  The Veteran also reported an 
unknown rash on his penis, which the examiner noted a review 
of the Veteran's records showed a diagnosis by his treating 
urologist of chronic balanoposthitis and redundant penile 
foreskin.  The urologist prescribed HCL cream, which the 
Veteran reported was causing his symptoms to resolve.

Examination of the skin revealed a mildly hypopigmented 
macular area approximately 1 cm x 1 cm on the anterior chest 
wall, which the examiner noted was consistent with tinea 
versicolor.  Examination of the penis revealed moderate 
erythema around the meatus consistent with fungal infection.  
The examiner diagnosed probable tinea versicolor which was 
apparently almost resolved at the time of examination.

Upon receipt of the examination report, the March 2003 rating 
decision assigned an initial noncompensable evaluation under 
Diagnostic Code 7813.  See 38 C.F.R. § 4.118.  Diagnostic 
Code 7813 provides that the various forms of tinea are 
evaluated as dermatitis or eczema under Diagnostic Code 7806.  
See id.

Under Diagnostic Code 7806, a noncompensable rating is 
warranted if the disorder affects less than 5 percent of the 
entire body; or less than 5 percent of exposed areas 
affected, and no more than topical therapy was required 
during the past 12-month period.  A 10 percent disability 
rating is warranted if the disorder affects at least 5 
percent, but less than 20 percent, of the entire body; or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or, intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent rating is warranted for 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected; or, systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  

In as much as the objective findings on clinical examination 
showed the Veteran's skin disorder as essentially 
asymptomatic, the preponderance of the evidence shows his 
skin disorder to have more nearly approximated a 
noncompensable evaluation as of the March 2003 examination.  
38 C.F.R. §§ 4.7, 4.118.  

An October 2004 VA examination report notes the Veteran 
continued to deny use of any corticosteroids or 
immunosuppressive medications.  His treatment was limited to 
topical creams.  He described his rash as pruritic but not 
painful.  Further, he noted he was employed full time, and 
his skin disorder did not impact his employment, activities 
of daily living, or his recreational activities.  Physical 
examination revealed numerous isolated hyperpigmented macules 
on the back, which the examiner assessed covered 
approximately 10 percent of the back.  There was some 
associated erythema.  The examiner also noted approximately 
10 percent of the Veteran's legs was affected, and there was 
a fine scale with hyperpigmented patch areas on the 
genitalia.  The head, face, neck, chest, abdomen, hands, and 
the rest of the upper extremities, were not affected.  The 
examiner noted that the findings on examination amounted to 0 
percent of the exposed body, and approximately less than 5 
percent of the total body involved.

Involvement of less than 5 percent of the Veteran's entire 
body shows tinea versicolor continued to more nearly 
approximate a noncompensable evaluation as of the 2004 
examination.  38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 
7806.

At the September 2008 VA examination, the Veteran noted he 
was no longer employed due to the residuals of arm surgery 
for a lipoma.  He described his current symptoms as 
restricted to pruritis, and his treatment was still limited 
to topical creams.  He also noted that his recreational 
activities were impacted during the summer, as his rash was 
more pruritic when he became overheated.  He continued to 
deny use or treatment with any corticosteroids or 
immunosuppressive medications.  Following examination of the 
Veteran, the examiner assessed tinea versicolor that involved 
0 percent of the exposed body and approximately 5 percent of 
the entire body.  There was no scarring or disfigurement.

On the basis of the September 2008 VA examination report, the 
October 2008 rating decision granted a 10 percent rating, 
effective September 29, 2008, the date of the examination.  
The Board finds the preponderance of the medical evidence 
shows a higher rating was not met or approximated, as no 
exposed areas were impacted by the tinea versicolor, and far 
less than 20 percent of the entire body was involved.  
38 C.F.R. § 4.7.  There is no evidence the disorder 
manifested on at least 5 percent of the Veteran's entire body 
prior to September 29, 2008.  See 38 C.F.R. § 3.400.

Thus, the Veteran's tinea versicolor more nearly approximated 
an initial noncompensable evaluation for the period prior to 
September 29, 2008, and no more than an initial 10 percent 
evaluation for the period beginning on September 29, 2008.  
38 C.F.R. § 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7813-7806.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim for a higher rating, however, the 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  Further, the evidence shows him to have 
received a staged rating where indicated by the medical 
evidence.


ORDER

Entitlement to service connection for diabetes mellitus, 
including due to Agent Orange exposure, is denied.

Entitlement to an initial compensable evaluation for tinea 
versicolor for the period prior to September 29, 2008, and an 
evaluation higher than 10 percent for the period beginning on 
September 29, 2008, is denied.


REMAND

Service treatment records note the Veteran's treatment for a 
low back strain between April 1974 and March 1975 secondary 
to a motor vehicle accident.  He was diagnosed with a 
persistent lumbar strain in May 1974.  Sacralization of L5 
was noted on X-ray study in April 1974.  The Veteran's low 
back claim was denied, however, because the March 2003 and 
October 2004 spine examinations did not diagnose an 
underlying disorder.  Notably, a November 2004 MRI 
examination report notes mild degenerative disc disease at 
L2-3, and bulging at L2-3.  The Board remand referred this 
report to the AMC, as the Veteran did not waive initial RO 
review and consideration of the evidence.  See 38 C.F.R. 
§ 20.1304.  A May 2008 MRI examination report notes mild 
degenerative stenosis at L2-3, and to a lesser extent, at L4-
5.

These objective findings notwithstanding, the AMC/RO did not 
afford the Veteran another examination, or ask either of the 
examiners to review them and opine if there was any medical 
linkage to the Veteran's in-service injury.  His 
representative asserts in the February 2009 appellate brief 
that the Veteran was to have undergone back surgery in May 
2008.  Thus, a medical review appears indicated.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all health 
care providers, VA and non-VA, who treated 
him for a low back disorder since December 
2008.  After he has signed the appropriate 
releases, those records-if any, should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  After the above is complete, the 
AMC/RO shall refer the claims file to an 
appropriate examiner for a comprehensive 
medical review.  Request the examiner to 
render an opinion as to whether there is 
at least a 50-50 probability that the 
lumbar spine degenerative disc disease, as 
shown on the 2004 and 2008 MRI examination 
reports, or any other currently diagnosed 
low back disorder, is causally related to 
the Veteran's 1973 in-service injury, or 
to some other in-service event.  Any 
opinion should be fully explained and the 
rationale provided.  Should the examiner 
determine the requested opinion cannot be 
rendered without an examination, the 
AMC/RO shall arrange it.  The claims file 
and a copy of this remand must be provided 
to the examiner as part of any 
examination.

The term "at least as likely as not" or a 
"50-50 probability" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

3.  After the development requested has 
been completed, the AMC/RO should review 
the examination/review report to ensure 
that it is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the AMC/RO must 
implement corrective procedures at once.

4.  Then readjudicate the Veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his or her part.  He has the right to submit 
additional evidence and argument on
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


